DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 07/27/2022  have been considered and are persuasive thereby claim interpretation 112(f) and claim rejection under 112(b) are hereby withdrawn.

Allowable Subject Matter
	Claims 1-15 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 07/27/2022.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 15, for example:
	 "the light sheet microscope acquires a plurality of measured variables... the processor is configured to determine a first measured variable... and the processor is configured to determine, on the basis of the acquired intensities of the two reflection light beams, a second measured variable, of the plurality of measured variables, wherein the second measured variable is the index of refraction of one of the two optical media."
	Claims 1-15 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, measured variables can be ascertained, the ascertainment of which would not be possible solely on the basis of the acquired intensity and/or the incidence location of a single reflection light beam. Such measured variables are in particular the thickness of the cover slip or slide and the indices of refraction of optical media bordering the cover slip or slide. This increases the flexibility of the light sheet microscope.
Further, proposed light sheet microscope can be used to improve the imaging quality of the light sheet microscope in that matching positioning variables of the light sheet microscope are set on the basis of the ascertained measured value.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
August 12, 2022